Per Curiam.
In this case the only question involved is as to the proper amount of damages which should be awarded for the taking of the property of the Railroad for highway purposes. The statute has provided for an appeal from the Highway Commissioner to the Township Board. *645It must be presumed that if the commissioner refused to consider the proper elements of damage, the board would hare done justice on the appeal. We think the case should have been appealed, and as no sufficient reason appears why that remedy was not resorted to, we see no ground for permitting the certiorari to stand, and it must be dismissed as improvidently granted.